Case: 17-15660    Date Filed: 09/26/2018   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-15660
                        Non-Argument Calendar
                      ________________________

                       Agency No. A095-220-841



MUTIJIMA CHRISTINE BUTERA,

                                                                       Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (September 26, 2018)

Before WILLIAM PRYOR, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 17-15660      Date Filed: 09/26/2018     Page: 2 of 3


       Mutijima Christine Butera, a native and citizen of Rwanda, petitions for

review of the Board of Immigration Appeals’s order denying her motion to sua

sponte reopen her removal proceedings. In her petition, Butera asserts (1) that the

BIA addressed only its statutory authority to reopen and did not mention the phrase

“sua sponte” in its decision, thereby applying the wrong law and depriving her of

an opportunity to be heard; (2) that the BIA erred in concluding that she failed to

prove either of her two ineffective-assistance-of-counsel claims; and (3) that she

was eligible for asylum, and thus not subject to the otherwise applicable deadline

within which she would have had to file her motion to reopen. See 8 U.S.C. §

1229a(c)(7)(C)(i)–(ii). After careful review, we dismiss Butera’s petition for lack

of jurisdiction.1

       Under the Immigration and Nationality Act, an alien may file one statutory

motion to reopen, which must be filed within 90 days of the final order of removal.

INA § 240(c)(7), 8 U.S.C. § 1229a(c)(7). In addition to the statutory motion to

reopen, the BIA has the authority to reopen removal proceedings sua sponte at any

time. 8 C.F.R. § 1003.2(a).

       We lack jurisdiction to review the BIA’s denial of a motion to reopen based

on its sua sponte authority. Lenis v. U.S. Att’y Gen., 525 F.3d 1291, 1292–94 (11th

Cir. 2008); see also Butka v. U.S. Att’y Gen., 827 F.3d 1278, 1285–86 (11th Cir.

1
 We review de novo our own subject matter jurisdiction. Gonzalez-Oropeza v. U.S. Att’y Gen.,
321 F.3d 1331, 1332 (11th Cir. 2003).
                                              2
                Case: 17-15660       Date Filed: 09/26/2018      Page: 3 of 3


2016). Although Butera argues that the BIA addressed only its statutory authority

to reopen removal proceedings, and thus applied the incorrect law for sua sponte

motions to reopen under 8 C.F.R. § 1003.2(a), the BIA’s decision shows that it

fully considered Butera’s arguments in favor of sua sponte reopening. 2 Therefore,

we lack jurisdiction to review the BIA’s decision. See Lenis, 525 F.3d at 1292–94.

       Additionally, although Butera references “due process” once in making her

arguments―and while it is true that “we may retain jurisdiction where

constitutional claims are raised relating to the BIA’s refusal to reopen sua sponte,”

Bing Quan Lin v. U.S. Att’y Gen., 881 F.3d 860, 871 (11th Cir. 2018)―a petitioner

“may not create the jurisdiction that Congress chose to remove simply by cloaking

an abuse of discretion argument in constitutional garb,” Arias v. U.S. Att’y Gen.,

482 F.3d 1281, 1284 (11th Cir. 2007) (citation omitted). So to the extent that

Butera attempts to make a constitutional claim here, we conclude―as we did in

Arias―that her claim is really an abuse-of-discretion argument “couched in

constitutional language,” and as such, we likewise lack jurisdiction to review it.

Id.

       Accordingly, we lack jurisdiction to consider Butera’s petition for review.

       PETITION DISMISSED.
2
 Butera notes that the BIA never mentioned the phrase “sua sponte” in its order and therefore
must have ignored or misconstrued her arguments. Especially given that Butera requested only
sua sponte reopening, we conclude that the BIA’s decision is most fairly read to have understood
and ruled on that request. See, e.g., In re Mutijima Christine Butera, AXXXXXXXX at 4 (B.I.A.
Nov. 22, 2017).
                                               3